Action in equity, brought to enforce a negative covenant in a contract of employment, and incidentally to procure an injunction restraining defendants for a period of three years from July 30,1938, from soliciting serving or catering to certain customers of the plaintiff in his linen supply business. After a trial before the court, without a jury, upon a decision containing findings of fact and conclusions of law, an interlocutory judgment was duly entered awarding to plaintiff an injunction and directing a reference to an official referee to ascertain the amount of damages to which plaintiff was entitled. Thereafter a final judgment awarding $1,500 damages to plaintiff was duly entered. From each judgment defendants appeal. Interlocutory judgment modified by striking therefrom the first and second ordering paragraphs and inserting in lieu thereof a provision that defendants be enjoined and restrained for such period of three years, from soliciting; serving or catering to any customers of the plaintiff or plaintiff’s predecessor in business, Maurice I. Fass, trading as Hempstead Linen Supply Service, such customers to be named in the substituted injunction provision, as were actually served by the defendant Michael J. Crohan and with whom he came in contact during the time of his employment by Fass and later by plaintiff. The interlocutory judgment, as so modified, and the final judgment are unanimously affirmed, with costs to the respondent. In our opinion the injunctive provisions in the interlocutory judgment appealed from are in excess of equitable requirements. The extent of the relief properly to be awarded is indicated in the modification above directed. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ. Settle order on notice. *1057with costs to abide the event. The verdict in favor of the plaintiff was against the weight of evidence, especially on the issue of contributory negligence. Cars-well, Adel and Close, JJ., concur; Lazansky, P. J., and Johnston, J., dissent and vote to affirm the judgment.